1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11   UNITED STATES OF AMERICA,                 No. 8:19-cv-02419-JVS-KES
12              Petitioner,                    Order To Show Cause
13                    v.
14   ALAN VU,
15              Respondent.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           1
1             Based upon the Petition to Enforce Internal Revenue Service Summonses,
2    Memorandum of Points and Authorities, and supporting Declarations, the Court finds
3    that Petitioner United States of America has established a prima facie case for judicial
4    enforcement of the subject Internal Revenue Service (IRS) summonses. See United
5    States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 255, 13 L.Ed.2d 112, 119 (1964).
6             IT IS THEREFORE ORDERED that Respondent appear before the United
7    States District Court for the Central District of California at the following date, time, and
8    address, to show cause why the testimony and documents demanded in the subject IRS
9    summonses should not be compelled:
10    Date:                February 3, 2020
11    Time:                8:30 a.m.
12    Courtroom:           10C
13    Address:             G Ronald Reagan Federal Building and United States Courthouse
14                            411 West Fourth Street, Santa Ana, California 92701
15
16            IT IS FURTHER ORDERED that copies of the following documents be served
17   on Respondent by (a) personal delivery, (b) leaving a copy at Respondent’s dwelling or
18   usual place of abode with someone of suitable age and discretion who resides there, or
19   (c) certified mail:
20               1. This Order; and
21               2. The Petition, Memorandum of Points and Authorities, and accompanying
22                  Declarations.
23   Service may be effected by any employee of the IRS or the United States Attorney’s
24   Office for the Central District of California.
25            IT IS FURTHER ORDERED that within ten (10) days after service upon
26   Respondent of the herein described documents, Respondent shall file and serve a written
27   response, supported by appropriate sworn statements, as well as any desired motions. If,
28   prior to the return date of this order, Respondent files a response with the Court stating
                                                      2
1    that Respondent does not oppose the relief sought in the Petition or wish to make an
2    appearance, then the appearance of Respondent at any hearing pursuant to this Order to
3    Show Cause is excused, and Respondent shall comply with the summons within ten (10)
4    days thereafter.
5          IT IS FURTHER ORDERED that all motions and issues raised by the pleadings
6    will be considered on the return date of this Order. Only those issues raised by motion
7    or brought into controversy by the responsive pleadings and supported by sworn
8    statements filed within ten (10) days after service of the herein described documents will
9    be considered by the Court. All allegations in the Petition not contested by such
10   responsive pleadings or by sworn statements will be deemed admitted.
11
12
13
14    Dated: December 20, 2019
15                                             HON. JAMES V. SELNA
16                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
